Per Curiam.
In the first appearance of this dissolution of marriage action in this court, we, among other things, affirmed the alimony awarded the respondent-appellee wife, Jean M. Burhoop. Burhoop v. Burhoop, 221 Neb. 657, 380 N.W.2d 254 (1986). In the matter presently before us, the petitioner-appellant husband, Boyd E. Burhoop, assigns as error the district court’s failure to modify or revoke the alimony payments previously awarded the wife.
We, as we are required, have reviewed the trial court’s action de novo on the record; we determine therefrom that the trial court did not abuse its discretion in denying the husband’s application. Accordingly, the action of the trial court is affirmed.
Affirmed.